UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

E;-
m

it E:-



 
    
   
    
 

UNITED STATES OF AMERICA

Criminal No. 15-00121
RJL/DAR

V.

RONALD EDWIN ROBERSON, JR.,

Defendant.

MEMORANDUM OF FINDINGS OF FACT
AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF DETENSION

I. .ﬂmtwvagm

Defendant is charged by indictment with bank robbery, in violation of 18°U.S.C. §
2113(a). The undersigned conducted a detention hearing on October 19, 2015. Upon
consideratiolf'of'th‘e‘p'rofferS‘and‘argunrentS‘of'counseIrand‘the—entire“record-hereinrthe
undersigned ordered Defendant held without bond pursuant to 18 U.S.C. § 3142(e). The ﬁndings

of fact and statement of reasons in support of the Order of Detention follow.

II.  BAIL REFORM ACT

 

The Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., provides, in pertinent part, that if
a judicial ofﬁcer ﬁnds by clear and convincing evidence that “no condition or combination of

conditions will reasonably assure . . . the safety of any other person and the community, such

judicial ofﬁcer shall order the detention of the [defendant] before trial.” 18 U.S.C. § 3142(e).

I
I?



1:12

United States v. Roberson 2

See also United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996) (citation omitted) (“If a
defendant poses a danger to sOciety, the Court has a sufﬁcient basis upon which to order pretrial
detention”).

In instances in which pretrial detention is sought on the ground that there are no
conditions of 'release that will reasonably assure the defendant’s appearance, the government
must show by a preponderance of the evidence that the defendant poses a risk of ﬂight if released
before trial. United States v. Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005) (citations omitted)
(“[T]he Bail Reform Act provides for pretrial detention if the government establishes by a
preponderance of the evidence that the defendant is likely to ﬂee before trial if released and that
no condition or combination of conditions will reasonably assure the appearance of the defendant
as required”).

In determining whether there are conditions of release which will reasonably assure the
appearance of the person as required and the safety of any other person and the community, the
judicial officer shall take into account the available information concerning (1) the nature and
circuvmstances-of-the-offense-char-ged;_(—2).the_weighLoflthe.ev.idence_-against-the-defendant;_(3)
the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to

any person or to the community which would be posed by the defendant’s release. 18 U.S.C. §

3142(g).

111. “QLSEUSgION.

Both counsel for the government and counsel for the Defendant proceeded by proffer;-
Counsel for the government proffered that at approximately 1:06 pm. on July 22, 2015,
Defendant entered a Wells Fargo Bank located at 3200 Pennsylvania Avenue, S.E., in the

District of Columbia, and presented a demand note to a teller. Counsel for the government

United States v. Roberson 3

proffered that the demand note stated “please do not do anything stupid. I am armed. I don’t
want to hurt anybody. Just give me what you have in your drawer. No dye packs please. Please
I don’t want to hurt anybody.” Counsel for the government proffered that the word armed was
underlined three times and that the teller gave Defendant about $840.00 in currency.

Counsel for the Government proffered that three witnesses, including Defendant’s former
employer and Defendant’s probation ofﬁcer, identiﬁed him as the individual depicted in the
surveillance photographs. A search by law enforcement using the social security number and
date of birth provided by the former employer revealed that Defendant was under supervision in
the District Court for the District of Maryland and that the supervision had been transferred to
the U.S. Probation Ofﬁce in the District of Columbia. Further investigations determined that
Defendant was convicted of assault in the second degree in Prince George’s County Maryland,
Defendant was sentenced to 10 years of incarceration with 4 years suspended and ﬁve years of
probation, and Defendant’s supervision was terminated unsatisfactorily.

Counsel for the Government further proffered that cell site data revealed that on the day
otherobbenyrDefendantZs.phone.pin.ged.aLtheLMobile_tower_closet.to_the._W.elLEar:go.Bank.at
approximately one and one-half hours before the bank robbery, and 30 minutes after the robbery,
about 7 to 9 blocks from the bank. Further, during the thirty days that cell site data for
Defendant’s phone had been obtained, Defendant’s phone did not ping near the tower on any
date other than the date of the robbery.

Finally, Counsel for the government proffered that at the time of the offense charged,
Defendant was on probation for two convictions in Maryland: (1) destruction of property in 2015
and (2) driving under the inﬂuence of alcohol or a controlled substance in 2014. Defendant

tested positive for PCP in August 2015, and failed to report for treatment while he was on

United States v. Roberson 4

supervision in September 2015. Defendant’s criminal history includes convictions for larceny'

and burglary in 1998.

Defendant, through counsel, requested that he be released from custody into the pretrial
services High Intensity Supervision Program because he works full-time and has a court date in
Maryland scheduled for October 21, 2015. Counsel for Defendant proposed that the court order
electronic mohitoring that would permit Defendant to leave home only for employment or for a
court date in this matter or other matters. While Defendant’s counsel conceded Defendant’s
criminal history, she argued that it has been 15 years since Defendant had a serious criminal
conviction. Counsel for the Defendant also argued that Defendant had only one positive drug

test on August 31, 2015, and not an extensive history of drug use.
IV. LFINDINGS OF FA(_IT_

Upon consideration of the factors enumerated in section 3142(g) of the Act, the
undersigned ﬁnds by clear and convincing evidence that no condition or combination of
conditions would reasonably assure the safety of the community.

First, the nature and circumstances of the offense charged weigh in favor of pretrial
detention. Defendant is charged with committing robbery, an offense characterized as a crime of
violence. See 18 U.S.C. § 16. The demand note produced to the bank teller stated that “I am
armed” and thus constituted a threated use of force against the teller.

Second, the undersigned ﬁnds that the weight of the evidence favors pretrial detention.
Three witnesses identiﬁed Defendant from the bank’s surveillance photograph, and cell site data
revealed that Defendant’s phone pinged at the cell tower closest to the bank, one and one-half

hours before and thirty minutes after the incident.

United States v. Roberson -- 5

Third, Defendant’s history and characteristics weigh in favor of pretrial detention.
Defendant’s criminal history includes convictions of assault in the second degree for which he
was incarcerated. Defendant’s supervision was subsequently terminated unsuccessfully.
Defendant was also convicted for larceny and burglary in 1998. At the time of the offence
charged, Defendant was on probation for two offences. Defendant is charged with bank robbery,
a crime of violence, while on pre-trial release from Maryland and tested positive for PCP while
on probation.

Finally, the undersigned ﬁnds that Defendant’s indictment for robbery, a crime of
violence and positive test for PCP, while on pre-trial release, and his previous inability to comply
with the terms of his supervision, supports a ﬁnding that his release would pose a danger to the

community, particularly to the employees and patrons of the bank.
V. ,___CONC_LUSI_O_N_:!

On the basis of the foregoing ﬁndings of fact and reasons, Defendant will be held without

bond pursuant to the October 19, 2015 Order of Detention.

:.r,—_.—_—..===— — —  " = — 
DEBORAH A. ROBINSON
United States Magistrate Judge

   

DATE
.,October 13km;

NUNC PRO TUNC